Citation Nr: 1017592	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  09-22 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for an acquired adjustment 
disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Coast 
Guard from February 1982 to January 1986, and from February 
1994 to May 2008.  He served in the Army from October 1989 to 
October 1993.  
This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a December 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which, in part, denied the Veteran's 
service-connection claim for an acquired adjustment disorder.  


FINDING OF FACT

In a signed statement received by the RO in December 2009, 
the Veteran indicated that he wished to withdraw the 
adjustment disorder appeal that is currently before the 
Board.


CONCLUSION OF LAW

The criteria for a withdrawal of the Veteran's substantive 
appeal have been met.   38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing, and after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.         See 38 
U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2009).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  See 38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Except for appeals withdrawn on 
the record at a hearing, appeal withdrawals must be in 
writing.  See 38 C.F.R. § 20.204(b) (2009).

In this case, the RO denied the Veteran's service-connection 
claim for an acquired adjustment disorder in the above-
referenced December 2008 rating decision.  The RO also denied 
the Veteran service connection for treatment purposes under 
38 U.S.C. chapter 37 for an acquired adjustment disorder.  
The Veteran disagreed with these decisions and perfected 
appeals as to both issues.  

During the pendency of the appeals, the RO granted the 
Veteran's adjustment disorder service connection claim for 
treatment purposes alone under 38 U.S.C. chapter 37.  See the 
RO's October 2009 rating decision.  Accordingly, that issue 
is no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection]. 

Thereafter, the Veteran submitted a signed statement received 
in December 2009, indicating that he was satisfied with the 
RO's award of service connection for treatment purposes, and 
"no longer wish[ed] to pursue and would like to withdraw 
[his] appeal for service connection for adjustment 
disorder."  See the Veteran's December 2009 letter to the 
Board.  The Board finds that this statement qualifies as a 
valid withdrawal of the service-connection issue on appeal.  
See 38 C.F.R.              § 20.204 (2009).

Therefore, in light of the Veteran's withdrawal of his appeal 
there remains no allegation of error of fact or law for 
appellate consideration.  Accordingly, this matter will be 
dismissed.


ORDER

The appeal of the denial of entitlement to service connection 
for an adjustment disorder is dismissed.


____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


